— Per Curiam:
The charge in the matters .complained of and the rejection of the evidence offered were entirely right. The breach of the covenant by the landlord was certainly no forfeiture of the right to the rent. Nor could the damages be set off in replevin. The only effect, according to Fairman v. Fluck, 5 Watts, 516; Warner v. Caulk, 3 Whart., 193; and Prescott v. Otterstatter, 29 P. F. Smith, 462, was, that there should be a reduction of the amount of the rent, proportioned over the whole period of the lease.
Judgment affirmed.